DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Recitation “components comprising the vehicle” renders the claim indefinite for being unclear because it appears that the vehicle comprising components not the components comprising the vehicle.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olason (U.S. 11,028,883).
With respect to claims 1-4, Olason discloses a roll cage chassis spine for an off-road vehicle, the chassis spine comprising: a rear canopy (246) for coupling to a rear portion of a chassis (210); and a front canopy (244) for coupling to a front portion of the chassis (210) and the rear canopy (246), wherein front canopy (244) and the rear canopy (246) comprise an overhead assembly (248) that extends over a passenger cabin portion of the chassis (see fig. 6) and contributes to the structural integrity of the chassis (210), wherein the front canopy (244) and the rear canopy (246) are configured to provide an overhead spine (248) to the chassis that increases the strength of the chassis and improves the safety of occupants within the vehicle, wherein the front canopy (244) and the rear canopy (246) are configured to cooperatively reinforce the chassis (210) during loading forces on the front portion due to front struts (fig. 4 shows a front suspension shock absorber) and loading forces on the rear portion due to rear struts (fig. 4 shows a rear suspension shock absorber).  
With respect to claims 5-17, Olason discloses a chassis for an off-road vehicle, the chassis comprising: a passenger cabin portion (passenger compartment) disposed between a front portion and a rear portion (see fig. 6); and a canopy (244, 246) coupled to the front and rear portions and configured to contribute to the structural integrity of the chassis (210), wherein the passenger cabin portion is configured to cooperate with the front portion and the rear portion to distribute loading forces during operation of the vehicle so as to resist damage to components and to protect occupants riding within the vehicle, wherein the canopy (244, 246) comprises a front canopy (244) and a rear canopy (246) that are configured to be respectively coupled with the front portion and the rear portion; and wherein the front canopy (244) is configured to be coupled with the rear canopy (246), wherein front canopy and the rear canopy comprise an overhead assembly (248) that contributes to the structural integrity of the chassis, wherein the front canopy and the rear canopy are configured to provide an overhead spine (248) to the chassis that increases the strength of the chassis and improves the safety of occupants within the vehicle relative to conventional chassis configurations, wherein the front canopy includes A-pillars (254) configured to be coupled with hinge pillars (282) comprising the passenger cabin portion and extend upward to a windshield crossmember (250), wherein each of the A-pillars (254, 282) joins with a roof bar (248) that extends rearward and is configured to be coupled to the rear canopy (246), wherein the front canopy (244) includes a center roof bar (middle ROPS member 248 as shown in fig. 6) that is disposed substantially midway between the roof bars (248) and extends from the windshield crossmember(250) rearward to a roof crossmember (252) comprising the rear canopy (246); wherein the front canopy (244) includes windshield that extend forward of the center roof bar from the windshield crossmember (250) to a dash bar (302) comprising the passenger cabin portion, wherein the windshield braces (256) are joined to locations of the dash bar (302) that coincide with front strut braces (314) comprising the front portion, wherein the rear canopy (246) includes a roof crossmember (252) that is disposed between B-pillars (258, 280) that are configured to be coupled with rear pillars comprising the passenger cabin portion, wherein the rear canopy includes a rear brace (260) extending rearward of each B-pillar from the roof crossmember (252) to a rear hoop comprising the rear portion, wherein the rear canopy includes roof braces (264) extending rearward of a center roof bar (248) comprising the front canopy from the roof crossmember to the rear braces.  
With respect to claims 18-19, Olason discloses a method for a roll cage chassis spine for an off-road vehicle, the method comprising: coupling a rear canopy (246) to a rear portion of a chassis; coupling a front canopy (244) to a front portion of the chassis (210); and coupling the front canopy (244) to the rear canopy (246), further including configuring the front canopy and the rear canopy to cooperatively reinforce the chassis (210) during loading forces on the front portion due to front struts and loading forces on the rear portion due to rear struts (front and rear shock absorber as shown in fig. 4), further including configuring the front canopy and the rear canopy to form an overhead assembly that extends over a passenger cabin portion (passenger compartment) of the chassis (210) and contributes to the structural integrity of the chassis (210).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C TO whose telephone number is (571)272-6677. The examiner can normally be reached 8-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen J Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C TO/Primary Examiner, Art Unit 3614                                                                                                                                                                                                        September 10, 2022